STATE OF MISSOURI,                           )
                                             )
                      Respondent,            )
                                             )
       vs.                                   )       No. SD33681
                                             )       Filed: November 16, 2015
JASON WILLIAM HANAN,                         )
                                             )
                      Appellant.             )


              APPEAL FROM THE CIRCUIT COURT OF PULASKI COUNTY

                         Honorable David Gregory Warren, Circuit Judge

AFFIRMED

       Jason William Hanan (“Hanan”) appeals his conviction of the class A felony for first-

degree assault of a law enforcement officer, the class D felony of resisting a lawful stop, and the

class B felony for possession of a controlled substance with the intent to distribute. Hanan

presents one point on appeal. Finding no merit to Hanan’s point, we affirm the trial court’s

judgment and sentence.
                             Factual and Procedural Background

       Hanan does not challenge the sufficiency of the evidence to support his conviction, but

only the sufficiency of the evidence to support the trial court’s decision to reject his motion to

suppress evidence.

       In reviewing a trial court’s decision to overrule a motion to suppress, we consider the

evidence presented at both the suppression hearing and at trial to determine whether there was

sufficient evidence to support the trial court’s decision. State v. Hosier, 454 S.W.3d 883, 891

(Mo. banc 2015).     In making this determination, we defer to the trial court’s credibility

determinations and factual findings. Id.

       On the afternoon of February 16, 2012, Officer Benjamin Tinsley, a police officer with

the Rolla Police Department, observed the driver of a Chevrolet Impala, later identified as

Hanan, behaving suspiciously. Officer Tinsley observed Hanan following too closely behind a

tractor-trailer and stopped Hanan’s vehicle. As Officer Tinsley approached Hanan’s vehicle,

Hanan accelerated away, leading to a high-speed pursuit involving multiple police units and law

enforcement agencies.

       When officers cornered Hanan with their patrol cars, Hanan accelerated toward Deputy

Glenn Suschanke, a deputy with the Phelps County Sheriff’s Office, who had exited his vehicle

and was approaching Hanan. Deputy Suschanke shouted “sheriff’s office, stop,” but Hanan

continued to accelerate. In response, Deputy Suschanke drew his sidearm and fired at Hanan’s

car.

       After further pursuit, Hanan struck a police car containing another officer, eventually

losing control of his vehicle and careening into a mobile home. Officers removed Hanan and his




                                                2
passenger from the car, and Hanan was placed on the ground and handcuffed. Though conscious

and alert, Hanan had gunshot wounds to his back, arm and leg.

           Officers administered first aid and attempted to stop the bleeding. An ambulance arrived,

Hanan was secured to a backboard, and oxygen was administered. As he was being moved into

the ambulance, Hanan was read his Miranda 1 rights, and confirmed he understood each right

explained to him. Hanan conversed coherently with officers and the ambulance crew. Hanan

appeared to be “conscious and alert,” seemed to understand what was going on, and to have the

capacity to “understand and fully appreciate” waiving his Miranda rights.

           Hanan then volunteered that “he was making a delivery in Arkansas.” When an officer

asked what he was talking about, he specified that he was “delivering drugs in Arkansas,” and

that he had thrown drugs “out the window when there was one police officer behind him.”

           Detective Andy Davis, a division chief with the Phelps County Sheriff’s Department,

searched Hanan’s vehicle. Inside the car, he found what is known as a “grinder,” which is used

to separate marijuana from stems and seed prior to rolling a cigarette. He also found a digital

kitchen scale and about 24 baggies, two of which contained marijuana. Approximately 223

grams (a half-pound) of marijuana was found inside a green canvas cooler that was open and

sitting in the backseat of the car. In the trunk of the car, Detective Davis found $1,300 in $100

bills, some with blood on them, and a wallet containing the passenger’s driver’s license.

           Hanan was charged as a prior and persistent offender by a second amended information,

with two counts of the class A felony of assault of a law enforcement officer (Counts I and II),

pursuant to section 565.081, RSMo Cum.Supp. (2009); one count of the class D felony of

resisting a lawful stop (Count III), pursuant to section 575.150, RSMo Cum.Supp. (2009); and


1
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                   3
the class B felony of possession of a control substance with the intent to distribute (Count IV),

pursuant to section 195.211, RSMo Cum.Supp. (2003).

       On August 7, 2014, Hanan filed a motion to suppress statements he made, which was

denied on August 14, 2014, after a hearing.

       A three-day jury trial was held beginning August 25, 2014. During the testimony of

Deputy John Scott (“Deputy Scott”) a corporal with the Phelps County Sheriff’s Department,

Hanan’s counsel objected to the admission of statements made by Hanan to Deputy Scott. The

trial court again overruled the objection.

       The jury found Hanan guilty of assault of a law enforcement officer (Count I), resisting a

lawful stop (Count III), and possession of a controlled substance (Count IV). Hanan was

acquitted on the second count of assault of a law enforcement officer. Having previously found

Hanan to be a prior and persistent offender, the trial court sentenced Hanan to 25 years on Count

I, 5 years on Count III, and 5 years on Count IV, with the sentences to run consecutive to each

other and to any other sentences Hanan might be serving. This appeal followed.

       In his one point on appeal, Hanan asserts the trial court erred in failing to grant his

motion to suppress his statements because those statements were not voluntary.

       The issue for our determination is whether the trial court’s decision to reject Hanan’s

motion to suppress was clearly erroneous.

                                       Standard of Review

                When reviewing the trial court’s decision to overrule a motion to suppress,
       this Court considers the evidence presented both at the suppression hearing and at
       trial to determine whether sufficient evidence exists in the record to support the
       trial court’s decision. This Court defers to the trial court’s credibility
       determinations and factual findings, inquiring only whether the decision is
       supported by substantial evidence, and reverses only if the trial court’s decision is
       clearly erroneous.



                                                4
Hosier, 454 S.W.3d at 891 (internal citations omitted).

                                             Analysis

       Hanan argues that he is entitled to reversal of his convictions because the trial court

improperly allowed the State to introduce evidence of incriminating statements he made.

Specifically, Hanan argues the trial court erred in finding that Hanan voluntarily and intelligently

waived his right to remain silent in that immediately prior to his incriminating statements, he had

been shot four times, was without pain medication, had been removed from a car and placed in

handcuffs, and was placed on a stretcher with restraints.

       A defendant is denied due process if his conviction is premised, in part or in
       whole, on an involuntary confession. A voluntary waiver of Miranda rights must
       be made with a full awareness of both the nature of the right being abandoned and
       the consequences of the decision to abandon it. The test for whether a statement
       is voluntary is whether the totality of circumstances created a physical or
       psychological coercion sufficient to deprive the defendant of a free choice to
       admit, deny or refuse to answer the examiner’s questions and whether the
       physical and psychological coercion was of such a degree that the defendant’s
       will was overborne at the time he made the statement.

State v. Hicks, 408 S.W.3d 90, 95 (Mo. banc 2013) (internal quotations and citations omitted).

       Here, following a high-speed pursuit, officers removed Hanan from his vehicle and

handcuffed him, at which time officers observed that Hanan had four gunshot wounds: two to

his back, one to his leg, and one to his arm. Officers administered first aid, and attempted to stop

the bleeding. An ambulance arrived and Hanan was secured to a backboard and oxygen was

administered. As he was being moved into the ambulance, Hanan was read his Miranda rights,

and was asked if he understood each right that was explained to him, which he confirmed.

Hanan conversed coherently with officers and ambulance crew.              Hanan appeared to be

“conscious and alert,” seemed to understand what was going on, and to have the capacity to

“understand and fully appreciate” waiving his Miranda rights.



                                                 5
       Hanan then volunteered that “he was making a delivery in Arkansas.” When an officer

asked what he was talking about, he specified that he was “delivering drugs in Arkansas,” and

that he had thrown drugs “out the window when there was one police officer behind him.” This

was sufficient evidence from which the trial court could have, and did, determine that Hanan

voluntarily waived his Miranda rights. Even though Hanan was in custody, wounded, and had

not yet been administered pain medication, there was direct testimony, much of which was

elicited by defense counsel, that Hanan was coherent, alert, appeared to understand what was

going on, and seemed to have the capacity to “understand and fully appreciate” his Miranda

rights and his waiver thereof. Quite simply, the mere fact that a defendant is wounded, in

custody, and has not yet received pain medication does not, as a matter of law, obviate otherwise

competent evidence—such as that present in this case—that Hanan voluntarily waived his right

to remain silent. See State v. Bucklew, 973 S.W.2d 83, 89-90 (Mo. banc 1998); State v.

Thomas, 522 S.W.2d 74, 75 (Mo.App. ST.L.D. 1975).

       Hanan principally relies on Mincey v. Arizona, 437 U.S. 385 (1978), which is

distinguishable from this case. There, an officer attempted to interrogate defendant while he was

in the intensive care unit of a hospital. Id. at 398-99. After receiving a Miranda warning at

around 8:00 p.m., the defendant “asked repeatedly that the interrogation stop until he could get a

lawyer,” id. at 398, but the officer continued to interrogate defendant until midnight. During the

interrogation, defendant complained of “unbearable” pain, and was “evidently confused and

unable to think clearly about either the events of the afternoon or the circumstances of his

interrogation,” as several of his answers were incoherent on their face. Id. at 399-400. Despite

numerous entreaties by defendant that the questioning cease until he obtained a lawyer, the

detective persisted in questioning without relent except when defendant lost consciousness or



                                                6
was receiving medical treatment. Id. at 400. The supreme court found that the undisputed

evidence in this case indicated that waiver was not defendant’s free and voluntary choice, and

that his will was simply overborne. Mincey, 437 U.S. at 402.

       Here, unlike Mincey, Hanan did not request the questioning stop so he could obtain a

lawyer—rather, unprompted, Hanan volunteered the information contained in his incriminating

statements after he was advised of his rights. Additionally, there was direct testimony that

Hanan was not confused or so overwrought with pain that he lacked reasonable comprehension.

To the contrary, the testimony was that Hanan was coherent, alert, appeared to understand what

was going on, and seemed to have the capacity to “understand and fully appreciate” his Miranda

rights and his waiver thereof. Further, Hanan’s will was not overborne over the course of many

hours by an unrelenting and unwavering inquisitor—rather, the interaction here was relatively

brief, covering the time between when Hanan received a Miranda warning while secured on the

backboard and being moved into the ambulance, and when he thereafter unilaterally volunteered

information that he was delivering drugs and threw some out of his car when a patrol car began

following him.

       The trial court’s decision not to suppress Hanan’s statements was not clearly erroneous.

Point denied. The judgment and Hanan’s sentence are affirmed.


WILLIAM W. FRANCIS, JR., J. – AUTHOR

DON E. BURRELL, P.J., - Concurs

NANCY STEFFEN RAHMEYER, J. – Concurs




                                              7